 1

 2                                                                                 FILED IN THE
                                                                               U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF WASHINGTON

 3
                                                                         May 21, 2019
                                                                              SEAN F. MCAVOY, CLERK
 4

 5                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7    CHRISTOPHER CHADWICK,
                                                   NO: 1:18-CV-3225-RMP
 8                              Plaintiff,
                                                   PROTECTIVE ORDER
 9          v.

10    VAMCO LTD, INC., a California
      corporation,
11
                                Defendant.
12

13         BEFORE THE COURT is the parties’ Stipulated Motion for Protective Order,

14   ECF No. 13. Having reviewed the motion and the remaining record, the Court finds

15   that good cause exists to enter the parties’ proposed Protective Order. Accordingly,

16   IT IS HEREBY ORDERED that the Stipulated Motion for Protective Order, ECF

17   No. 13, is GRANTED. The protective order is set forth below:

18         1.     PURPOSES AND LIMITATIONS

19         Discovery in this action is likely to involve production of confidential,

20   proprietary, or private information for which special protection may be warranted.

21   Accordingly, the parties hereby stipulate to and petition the court to enter the


     PROTECTIVE ORDER ~ 1
 1   following Stipulated Protective Order. It does not confer blanket protection on all

 2   disclosures or responses to discovery, the protection it affords from public disclosure

 3   and use extends only to the limited information or items that are entitled to

 4   confidential treatment under the applicable legal principles, and it does not

 5   presumptively entitle parties to file confidential information under seal.

 6         2.     “CONFIDENTIAL” MATERIAL

 7         “Confidential” material shall include the following documents and tangible

 8   things produced or otherwise exchanged, including but not limited to, financial

 9   information, tax returns, medical records, medical and other identifying information,

10   confidential information regarding non-party employees, confidential information of

11   non-party patients and/or other third parties, and proprietary and/or confidential

12   business information regarding the defendants.

13         3.     SCOPE

14         The protections conferred by this agreement cover not only confidential

15   material (as defined above), but also (1) any information copied or extracted from

16   confidential material; (2) all copies, excerpts, summaries, or compilations of

17   confidential material; and (3) any testimony, conversations, or presentations by

18   parties or their counsel that might reveal confidential material.

19         However, the protections conferred by this agreement do not cover

20   information that is in the public domain or becomes part of the public domain

21   through trial or otherwise.


     PROTECTIVE ORDER ~ 2
 1          4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

 2          4.1    Basic Principles. A receiving party may use confidential material that

 3   is disclosed or produced by another party or by a non-party in connection with this

 4   case only for prosecuting, defending, or attempting to settle this litigation.

 5   Confidential material may be disclosed only to the categories of persons and under

 6   the conditions described in this agreement. Confidential material must be stored and

 7   maintained by a receiving party at a location and in a secure manner that ensures that

 8   access is limited to the persons authorized under this agreement.

 9          4.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless

10   otherwise ordered by the court or permitted in writing by the designating party, a

11   receiving party may disclose any confidential material only to:

12          (a)    the receiving party’s counsel of record in this action, as well as

13   employees of counsel to whom it is reasonably necessary to disclose the information

14   for this litigation;

15          (b)    the officers, directors, and employees (including in house counsel) of

16   the receiving party to whom disclosure is reasonably necessary for this litigation,

17   unless the parties agree that a particular document or material produced is for

18   Attorney’s Eyes Only and is so designated;

19          (c)    experts and consultants to whom disclosure is reasonably necessary for

20   this litigation and who have signed the “Acknowledgment and Agreement to Be

21   Bound” (Exhibit A to the Stipulated Motion);


     PROTECTIVE ORDER ~ 3
 1         (d)    the court, court personnel, and court reporters and their staff;

 2         (e)    copy or imaging services retained by counsel to assist in the duplication

 3   of confidential material, provided that counsel for the party retaining the copy or

 4   imaging service instructs the service not to disclose any confidential material to third

 5   parties and to immediately return all originals and copies of any confidential

 6   material;

 7         (f)    during their depositions, witnesses in the action to whom disclosure is

 8   reasonably necessary and who have signed the “Acknowledgment and Agreement to

 9   Be Bound” (Exhibit A to the Stipulated Motion), unless otherwise agreed by the

10   designating party or ordered by the court. Pages of transcribed deposition testimony

11   or exhibits to depositions that reveal confidential material must be separately bound

12   by the court reporter and may not be disclosed to anyone except as permitted under

13   this agreement;

14         (g)    the author or recipient of a document containing the information or a

15   custodian or other person who otherwise possessed or knew the information.

16         4.3    Filing Confidential Material. Before filing confidential material or

17   discussing or referencing such material in court filings, the filing party shall confer

18   with the designating party to determine whether the designating party will remove

19   the confidential designation, whether the document can be redacted, or whether a

20   motion to seal or stipulation and proposed order is warranted.

21


     PROTECTIVE ORDER ~ 4
 1         5.     DESIGNATING PROTECTED MATERIAL

 2         5.1    Exercise of Restraint and Care in Designating Material for Protection.

 3   Each party or non-party that designates information or items for protection under

 4   this agreement must take care to limit any such designation to specific material that

 5   qualifies under the appropriate standards. The designating party must designate for

 6   protection only those parts of material, documents, items, or oral or written

 7   communications that qualify, so that other portions of the material, documents,

 8   items, or communications for which protection is not warranted are not swept

 9   unjustifiably within the ambit of this agreement.

10         Mass, indiscriminate, or routinized designations are prohibited. Designations

11   that are shown to be clearly unjustified or that have been made for an improper

12   purpose (e.g., to unnecessarily encumber or delay the case development process or to

13   impose unnecessary expenses and burdens on other parties) expose the designating

14   party to sanctions.

15         If it comes to a designating party’s attention that information or items that it

16   designated for protection do not qualify for protection, the designating party must

17   promptly notify all other parties that it is withdrawing the mistaken designation.

18         5.2    Manner and Timing of Designations. Except as otherwise provided in

19   this agreement, or as otherwise stipulated or ordered, disclosure or discovery

20   material that qualifies for protection under this agreement must be clearly so

21   designated before or when the material is disclosed or produced.


     PROTECTIVE ORDER ~ 5
 1         (a)    Information in documentary form: (e.g., paper or electronic documents

 2   and deposition exhibits, but excluding transcripts of depositions or other pretrial or

 3   trial proceedings), the designating party must affix the word “CONFIDENTIAL” to

 4   each page that contains confidential material. If only a portion or portions of the

 5   material on a page qualifies for protection, the producing party also must clearly

 6   identify the protected portion(s) (e.g., by making appropriate markings in the

 7   margins).

 8         (b)    Testimony given in deposition or in other pretrial proceedings: the

 9   parties and any participating non-parties must identify on the record, during the

10   deposition or other pretrial proceeding, all protected testimony, without prejudice to

11   their right to so designate other testimony after reviewing the transcript. Any party

12   or non-party may, within fifteen days after receiving the transcript of the deposition

13   or other pretrial proceeding, designate portions of the transcript, or exhibits thereto,

14   as confidential. If a party or non-party desires to protect confidential information at

15   trial, the issue should be addressed during the pre-trial conference.

16         (c)    Other tangible items: the producing party must affix in a prominent

17   place on the exterior of the container or containers in which the information or item

18   is stored the word “CONFIDENTIAL.” If only a portion or portions of the

19   information or item warrant protection, the producing party, to the extent

20   practicable, shall identify the protected portion(s).

21


     PROTECTIVE ORDER ~ 6
 1         (d)    Medical Records Obtained from Non-Parties: medical records obtained

 2   from non-parties shall be deemed Confidential Information without the need for any

 3   designation as such by any party, and without the need for any party to affix the

 4   word CONFIDENTIAL to any medical record or billing record.

 5         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent

 6   failure to designate qualified information or items does not, standing alone, waive

 7   the designating party’s right to secure protection under this agreement for such

 8   material. Upon timely correction of a designation, the receiving party must make

 9   reasonable efforts to ensure that the material is treated in accordance with the

10   provisions of this agreement.

11         6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

12         6.1    Timing of Challenges. Any party or non-party may challenge a

13   designation of confidentiality at any time. Unless a prompt challenge to a

14   designating party’s confidentiality designation is necessary to avoid foreseeable,

15   substantial unfairness, unnecessary economic burdens, or a significant disruption or

16   delay of the litigation, a party does not waive its right to challenge a confidentiality

17   designation by electing not to mount a challenge promptly after the original

18   designation is disclosed.

19         6.2    Meet and Confer. The parties must make every attempt to resolve any

20   dispute regarding confidential designations without court involvement. Any motion

21   regarding confidential designations or for a protective order must include a


     PROTECTIVE ORDER ~ 7
 1   certification, in the motion or in a declaration or affidavit, that the movant has

 2   engaged in a good faith meet and confer conference with other affected parties in an

 3   effort to resolve the dispute without court action. The certification must list the date,

 4   manner, and participants to the conference. A good faith effort to confer requires a

 5   telephone conference.

 6         6.3    Judicial Intervention. If the parties cannot resolve a challenge without

 7   court intervention, the designating party may file and serve a motion to retain

 8   confidentiality. The burden of persuasion in any such motion shall be on the

 9   designating party. Frivolous challenges, and those made for an improper purpose

10   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may

11   expose the challenging party to sanctions. All parties shall continue to maintain the

12   material in question as confidential until the court rules on the challenge.

13         7.     PROTECTED MATERIAL SUBPOENAED OR ORDERED

14   PRODUCED IN OTHER LITIGATION

15         If a party is served with a subpoena or a court order issued in other litigation

16   that compels disclosure of any information or items designated in this action as

17   “CONFIDENTIAL,” that party must:

18         (a)    promptly notify the designating party in writing and include a copy of

19   the subpoena or court order;

20         (b)    promptly notify in writing the party who caused the subpoena or order

21   to issue in the other litigation that some or all of the material covered by the


     PROTECTIVE ORDER ~ 8
 1   subpoena or order is subject to this agreement. Such notification shall include a

 2   copy of this agreement; and

 3         (c)    cooperate with respect to all reasonable procedures sought to be

 4   pursued by the designating party whose confidential material may be affected.

 5         8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 6         If a receiving party learns that, by inadvertence or otherwise, it has disclosed

 7   confidential material to any person or in any circumstance not authorized under this

 8   agreement, the receiving party must immediately (a) notify in writing the

 9   designating party of the unauthorized disclosures, (b) use its best efforts to retrieve

10   all unauthorized copies of the protected material, (c) inform the person or persons to

11   whom unauthorized disclosures were made of all the terms of this agreement, and

12   (d) request that such person or persons execute the “Acknowledgment and

13   Agreement to Be Bound” that is attached as Exhibit A to the stipulated motion.

14         9.     INADVERTENT PRODUCTION OF PRIVILEGED OR

15   OTHERWISE PROTECTED MATERIAL

16         When a producing party gives notice to receiving parties that certain

17   inadvertently produced material is subject to a claim of privilege or other protection,

18   the obligations of the receiving parties are those set forth in Federal Rule of Civil

19   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure

20   may be established in an e-discovery order or agreement that provides for production

21


     PROTECTIVE ORDER ~ 9
 1   without prior privilege review. The parties agree to the entry of a non-waiver order

 2   under Fed. R. Evid. 502(d) as set forth herein.

 3         10.    NON-TERMINATION AND RETURN OF DOCUMENTS

 4         Within 60 days after the termination of this action, including all appeals, each

 5   receiving party must return all confidential material to the producing party, including

 6   all copies, extracts and summaries thereof. Alternatively, the parties may agree upon

 7   appropriate methods of destruction.

 8         Notwithstanding this provision, counsel are entitled to retain one archival

 9   copy of all documents filed with the court, trial, deposition, and hearing transcripts,

10   correspondence, deposition and trial exhibits, expert reports, attorney work product,

11   and consultant and expert work product, even if such materials contain confidential

12   material.

13         The confidentiality obligations imposed by this agreement shall remain in

14   effect until a designating party agrees otherwise in writing or a court orders

15   otherwise.

16         IT IS SO ORDERED. The District Court Clerk is directed to enter this

17   Order and provide copies to counsel.

18         DATED May 21, 2019.

19
                                                 s/ Rosanna Malouf Peterson
20                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
21


     PROTECTIVE ORDER ~ 10
